Orders unanimously modified by granting the motions to dismiss the third, fourth and fifth causes of action upon the ground that they are barred by the Statute of Limitations, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellants, with leave to the defendants-appellants to answer within twenty days after service of a copy of the order, with notice of entry thereof. (See Potter v. Walker, 276 N. Y. 15.) Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.